                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RODERICK FORD, on behalf of himself and   )
all similarly situated,                   )
                                          )
            Plaintiffs,                   )
                                          )   Case No. 8:14-cv-00396-JFB-SMB
      v.                                  )
                                          )
TD AMERITRADE HOLDING                     )
CORPORATION, TD AMERITRADE, INC.,         )
AND FREDRIC TOMCZYK                       )
                                          )
            Defendants.                   )
                                          )
                                          )

       DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO OBJECT
  TO PLAINTIFF’S NOTICE OF INTENT TO SERVE THIRD PARTY SUBPOENAS




                                                KUTAK ROCK LLP
                                                1650 Farnam Street
                                                The Omaha Building
                                                Omaha, Nebraska 68102
                                                (402) 346-6000

                                                Of counsel:

                                                SIDLEY AUSTIN LLP
                                                787 Seventh Avenue
                                                New York, New York 10019
                                                (212) 839-5300

                                                Attorneys for Defendants
                                                TD Ameritrade Holding Corporation,
                                                TD Ameritrade, Inc., and
                                                Fredric Tomczyk
       Defendants TD Ameritrade, Inc., TD Ameritrade Holding Corporation (collectively, TD

Ameritrade), and Fredric Tomczyk (collectively, “Defendants”) respectfully submit this Motion

for an Extension of Time to Serve Objections to Plaintiff’s Notice of Intent to Serve Subpoenas

pursuant to NECivR. 45.1(b).

       Currently pending is Defendants’ Motion to Stay this case until resolution of Defendants’

appeal to the United States Court Appeals for the Eighth Circuit with respect to the Court’s order

granting class certification (the “Stay Motion”). Dkts. 240, 245. One day after the Eighth

Circuit’s December 18, 2018 grant of Defendants’ Rule 23(f) Petition, Plaintiff filed a Notice of

Intent to issue sweeping subpoenas on 14 non-party entities. Given the pending Stay Motion and

Eighth Circuit grant of Defendants’ Rule 23(f) Petition, Defendants respectfully request an

extension of their time to serve Objections to Plaintiff’s Notice of Intent to issue Subpoenas

pursuant to NECivR. 45.1(b), until one week after Defendants’ Stay Motion is finally resolved,

whether by this Court or the Eighth Circuit, or, in the alternative, an extension until January 7,

2019. In support of this Motion, Defendants state as follows:

       1.      On September 28, 2018, Defendants filed their Stay Motion. Dkt. 240, 245. That

motion is pending before the Court. On December 18, 2018, the Eighth Circuit granted

Defendants’ Rule 23(f) petition, and set an appellate schedule to address Defendants’ appeal of

the Court’s class certification order. Dkt. 251.

       2.      On December 19, 2018, Defendants’ counsel asked Plaintiff’s counsel whether

Plaintiff would consent to the pending Stay Motion in light of the Eighth Circuit’s order.

       3.      Approximately four hours later, before even responding to Defendants’ request,

Plaintiff’s counsel served on Defendants’ counsel a notice of intent to serve third-party

subpoenas on 14 different non-party entities, to which objections are due on December 26, 2018,

the day after Christmas. Dkt. 252; see NECivR. 45(1)(b).


                                                   1
       4.      Plaintiff had not previously pursued any discovery from Defendants or any non-

party in the months following entry of the Court’s class certification order on September 14,

2018 or entry of a third amended progression order on October 4, 2018. See Docket generally.

       5.      Defendants’ Stay Motion (Doc. 239) seeks to stay this litigation pending its Rule

23(f) appeal to the Eighth Circuit.

       6.      The Eighth Circuit’s December 18, 2018 Order granting Defendants’ Rule 23(f)

petition provides further support for Defendants’ pending Stay Motion. Indeed, in IBEW Local

98 Pension Fund v. Best Buy Co., No. 11-429 (D. Minn. Oct. 22, 2014), the court granted a stay

pending appeal shortly after the Eighth Circuit granted the defendant’s Rule 23(f) petition. Id. at

Dkt. 235 (“Now that the Eighth Circuit Court of Appeals has agreed to hear Defendants’ appeal,

those factors weigh even more heavily in favor of a stay while the appeal is pending.”).

       7.      The timing of Plaintiff’s Notice of Intent to Serve Subpoenas demonstrates why

this Extension Motion, as well as the Stay Motion, should be granted. As noted, during the more

than three-month period from entry of the Court’s September 14, 2018 class certification order,

Plaintiff made no effort to take discovery. It was not until one day after the Eighth Circuit

granted Defendants’ 23(f) petition, and hours after Defendants sought Plaintiff’s consent for a

stay under the circumstances, that Plaintiff served a notice of intent to commence discovery

against numerous non-parties.

       8.      In the absence of a stay, not only will Defendants incur significant expense in

objecting to and litigating the breadth and proportionality of the 14 subpoenas, the 14 non-parties

will be substantially burdened by Plaintiff’s demand for a massive volume of discovery in a case

that may be mooted by appeal. That burden on 14 non-parties (as well as this Court and

Defendants)—all of which may be rendered unnecessary by the Eighth Circuit’s resolution of the




                                                 2
appeal—would be obviated by an extension of the objection deadline until after resolution of

Defendants’ Stay Motion.

       9.        In the alternative, given the number of subpoenas Plaintiff intends to serve and the

timing of Plaintiff’s Notice of Intent to Serve Subpoenas, Defendants request a brief extension of

the objection deadline set forth in NECivR 45.1(b) until January 7, 2019. As it stands, Plaintiff

served his Notice of Intent on a date that would require Defendants to serve objections by

December 26, 2018, the day after Christmas. Defendants’ counsel have various holiday travel

plans and therefore request an extension that would allow them to prepare the objections after the

holiday season.

           10.   Plaintiff does not consent to this Motion.

       WHEREFORE, for these reasons, Defendants respectfully request that the Court extend

their objection deadline until one week after Defendants’ Stay Motion is finally resolved. In the

alternative, Defendants respectfully request an extension of their objection deadline until January

7, 2019.




                                                   3
Respectfully submitted this 20th day of December 2018.

                                              TD AMERITRADE HOLDING CORPORATION,
                                              TD AMERITRADE, INC. and FREDRIC J.
                                              TOMCZYK, Defendants

                                              By: s/ Victoria H. Buter
                                              Thomas H. Dahlk #15371
                                              Victoria H. Buter #23841
                                              KUTAK ROCK LLP
                                              The Omaha Building
                                              1650 Farnam Street
                                              Omaha, Nebraska 68102-2186
                                              Telephone: (402) 346-6000
                                              Facsimile: (402) 346-1148
                                              tom.dahlk@kutakrock.com
                                              vicki.buter@kutakrock.com

                                                 A. Robert Pietrzak (admitted pro hac vice)
                                                 Alex J. Kaplan (admitted pro hac vice)
                                                 Daniel A. McLaughlin (admitted pro hac vice)
                                                 Jon W. Muenz (admitted pro hac vice)
                                                 SIDLEY AUSTIN LLP
                                                 787 Seventh Avenue
                                                 New York, New York 10019
                                                 Telephone: (212) 839-5300
                                                 Facsimile: (212) 839-5599
                                                 rpietrzak@sidley.com
                                                 ajkaplan@sidley.com
                                                 dmclaughlin@sidley.com
                                                 jmuenz@sidley.com

                                                 Attorneys for Defendants
                                                 TD Ameritrade Holding Corporation,
                                                 TD Ameritrade, Inc.,
                                                 and Fredric Tomczyk




                                             4
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, I electronically filed the foregoing with the
Clerk of the Court, using the CM/ECF system, which sent notification of such filing to the
following attorneys registered with the CM/ECF system:

        Nicholas Porritt, Esq.                      Nancy A. Kulesa, Esq.
        Christopher J. Kupka, Esq.                  Sebastiano Tornatore, Esq.
        Eduard Korsinsky, Esq.                      LEVI & KORSINSKY LLP
        LEVI & KORSINSKY LLP                        733 Summer Street, Suite 304
        30 Broad Street, 24th Floor                 Stamford, Connecticut 06901
        New York, New York 10004                    Telephone: (212) 363-7500
        Telephone: (212) 363-7500                   Fax: (866) 367-6510
        Fax: (866) 367-6510                         nkulesa@zlk.com
        nporritt@zlk.com                            stornatore@zlk.com
        ckupka@zlk.com
        ek@zlk.com

        Gregory C. Scaglione                        Katrina Carroll,Esq.
        Patrice D. Ott                              Joseph J. DePalma, Esq.
        KOLEY, JESSEN LAW FIRM                      LITE DEPALMA GREENBERG, LLC
        1125 South 103rd Street                     570 Broad Street, Suite 1201
        Suite 800, One Pacific Place                Newark, New Jersey 07102
        Omaha, Nebraska 68124                       Telephone: (973) 623-3000
        greg.scaglione@koleyjessen.com              Fax: (973) 623-0858
        patrice.ott@koleyjessen.com                 kcarroll@litedepalma.com
                                                    jdepalma@litedepalma.com


                                                   By: s/ Victoria H. Buter
                                                       Victoria H. Buter




                                               5
